                                                                                                                          FILED
                                                                                                                    U.S. DISTRICT COURT
                                                                                                                EASTERN DISTRICT ARKANSAS
AO 245H (Rev. f)2!18)   Judgment in a Criminal Case
                        Sheet I
                                                                                                                         JAN 2 5 2019            /




                                                             Eastern District of Arkansas

               UNITED STATES OF AMERICA                                            ,JUDGMENT IN A CRIMINAL CASE
                                    v.
                        HAMZA BENDELLADJ                                           Case Number: 4:18-CR- 544-8D-1

                                                                                   USM Number: 64661-019
                                                                                    Nicole Lybrand
                                                                                   Defendant" s Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)           1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo eon1endere to count(s)
   which   W8S   accepted by the court.
D was round guilty on count(s)
   ,liter a plea of not guilty.

The dcfcndanl is adjudicated guilty of these offenses:

Tille & Section                     Nature of Offense                                                       Offense Ended                Count

 18 U.S.C. 1791(a)(2)                Possession of a prohibited object by a prison inmate                     2/18/2018                    1




       The defendant is sentenced as provided in pages 2 through          __4
                                                                            ___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of I 984.
D The defendant has been found not guilty on count(s)
D Count(s)                                               0    IS   D arc dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney tor this district within 30 days of any change of name, residence.
or mailing address until all fines. restitution, costs. and special assessments imposed bv thjs jud1nncnt arc fullv paid. If ordered to pav restitution,
the dclcnclant must notify the court and United States attorney of material changes i11 ccon.on1ic circumstari'ces.                       '

                                                                           1/22/2019
                                                                          Date of Imposition of Judgment




                                                                                 /~---
                                                                          Signature of Judge
                                                                                                             ----
                                                                           Beth Deere, U.S. Magistrate Judge
                                                                          Name and Title of Judge




                                                                          Date
AO 2458 (Rev. 0.2/18) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                        Judgment -   Page __2
                                                                                                                            __ of   4
 DEFENDANT: HAMZA BENDELLADJ
 CASE NUMBER: 4:18-CR- 544-BD-1

                                                                IMPRISONMENT
             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  3 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



      D      The court makes the following recommendations to the Bureau of Prisons:




      liZI   The ddendant is remanded to the custody of the United States Marshal.

      D      The defendant shall surrender to the United States Marshal for this district:

             D   at                                 D    a.m.     D   p.m.     on
                       ----------
             D   as notified by the United States Marshal.

      D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             D   before 2 p.m. on

             D   as notified by the United States Marshal.

             D   as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                          to

 at          _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a c.e11ified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL



                                                                             By   ------:c-===~==-=-c-,---------~
                                                                                           DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 02.'l8)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment -- Page    3      of        4
DEFENDANT: HAMZA BENDELLADJ
CASE NUMBER: 4:18-CR- 544-BD-1
                                                 CRIMINAL 1\'IONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                    .JVTA Assessment*                 Fine                        Restitution
TOTALS              $ 25.00                       $ 0.00                            $ 0.00                      $ 0.00



 D    The determination of restitution is defeITed until
                                                                ----
                                                                              . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      alter such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, e,1ch pavee shall receive an approximately prop01:tioned payment, u_nk:ss specified otherwise in
                                                                                                            *
      the_priority ?r~kr or perc~ntage payment column below. However, pursuant to 18 U.S.C. 3664(1), all nontederal v1ct11ns must be paid
      before the lJrnted States 1s paid.

 ]\;amc of Pavee                                                       Total Loss**              Restitution Ordered            Prioritv or Percentage




 TOTAl,S                               $                           0.00           $- - - - - - -            0.00


 D     Restitution amount ordered pursuant to plea agreement              S

 D     The defendant must pay interest on restitution and a fine of more than S2,500. unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to l 8 U.S.C. ~ 3612( t). All of the pa:y1nent options on Sheet 6 may be subject
       to penalties for delinquency and default. pursuant to 18 U.S.C. ~ 36] 2(g).

 D     The court dctennined that the defendant does not have the ability to pay interest and it is ordered that:

       D     the interest requirement is waived for the           D fine      D restitution.
       D    the intt:rest requirement for the        D     fine    •      restitution is modified as follows:


 * Justi-:e for Victims ofTraffickin(T Act of20l5. Pub. L. No. 114-22.
 ** Find in us for the total amount oflosses are required under Chapters 109A, 110, I lOA. and l l3A of Title 18 for offenses committed on or
 ,liter Sept~mber 13. l 994. but before April 23. l 996.
;\O 24~B (Rev. (l'.:'il 81 Judgment in a Criminal Case
                           Sheet 6    Schedule of Payments

                                                                                                                  Judgment    Page      4      of           4
DEFENDANT: HAMZA BENDELLADJ
CASE NUMBER: 4:18-CR- 544-BD-1

                                                             SCHEDULE OF PAYIVIENTS

I Living ,1sscsscd the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~      Lump sum payment of$ -25.00
                                    - - - - - - - due immediately, balance due

             D      not later than                                      . or
             D      in accordance with       D C,        D D,      D E,or          •   F below: or

B     D      Payment to begin immediately (may be combined with                 DC.          D D,or       D F below); or

C      D Payment in equal                               (e.g., 11'Cekly. monthlv, quarterh) installments of S                            over a period of
                              (e.g.. months or years), to commence           _  _  _ _  _  (e.g. 30 or 60 days! after the date of this judgment:  or

D      D     Payment in equal     _ _ _ _ (e.g., weekly. monthlv, 11uarterh,) installments of $ _ _ _ _ _ _ over a period of
                              (e.g. 111011/hs orvearsJ, to commence
                                                             _____ (e.g .. 30 or 60 days/ after release from imprisonment to a
             tcnn of supervision; or

E     •      Payment during the tcnn of supervised release will commence within _ _ _ _ _ (e.g .. 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defrndant's ability to pay at that time: or

F      D Spccia 1instructions regarding the payment of criminal monetary penalties:




l Jnkss the co_l,!rt ha~ expressly order~d ~thenvise, if this judgment imposes imprisonment. payment of criminal monetary pena \tics is due during
rhc pcnod ot 1mpnsonment. All cnmmal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, arc made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D      Joint and Several

       Defendant and Co-Defendant Names and Case Numbers 1inc/11Ji11g clcfenda11t n11111be1), Total Amount. Joint and Several Amount,
       and corresponding payee, if appropriate.




D      'T'he defendant shall pay the cost of prosecution.

•      The detendant shall pay the following court cost(s):

D      The defendant shall forfeit the defendant's interest in the following property to the United States:



P:,ymcnts shall be applied in the following order: (I) assessment,(~) restitution principal, (3) restitution interest, (4) fine principal, (5) finc
intercst, ((l) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
